--------------------------------------------------------------------------------

Exhibit 10.30
 
AMENDED AND RESTATED
 
EMPLOYMENT AND NON-COMPETITION AGREEMENT
 
          Agreement made this 24th day of September, 2009, by and between GEORGE
R. JENSEN, JR., an individual (“Jensen”), and USA TECHNOLOGIES, INC., a
Pennsylvania corporation (“USA”).
 
BACKGROUND
 
          Jensen is the founder as well as the Chairman and Chief Executive
Officer of USA. Jensen and USA had entered into an Amended and Restated
Employment And Non-Competition Agreement dated May 11, 2006, a First Amendment
thereto dated as of March 13, 2007, and a Second Amendment thereto dated
September 22, 2008. As more fully set forth herein, the parties desire to amend,
completely restate, and replace the foregoing agreements effective October 1,
2009.
 
AGREEMENT
 
          NOW, THEREFORE, in consideration of the covenants set forth herein,
and intending to be legally bound hereby, the parties agree as follows:
 
           SECTION 1. Employment.
 
                    A.     USA shall employ Jensen as Chairman and Chief
Executive Officer commencing on October 1, 2009 and continuing through September
30, 2012 (the “Employment Period”), and Jensen hereby accepts such employment.
Unless terminated by either party hereto upon at least 90-days notice prior to
end of the original Employment Period ending September 30, 2012, or prior to the
end of any one year extension of the Employment Period, the Employment Period
shall not be terminated and shall automatically continue in full force and
effect for consecutive one year periods.

 
1

--------------------------------------------------------------------------------

 
 
                    B.     During the Employment Period, Jensen shall devote his
full time, energy, skills, and attention to the business of USA, and shall not
be engaged or employed in any other business activity whatsoever, whether or not
such activity is pursued for gain, profit or other pecuniary advantage. During
the Employment Period, Jensen shall perform and discharge well and faithfully
such executive management duties for USA as shall be necessary and as otherwise
may be directed by the Board of Directors of USA.
 
                    C.     Nothing contained in subparagraph 1.B hereof shall
prohibit Jensen from investing his personal assets in businesses which do not
compete with USA, where the form or manner of such investments will not require
more than minimal services on the part of Jensen in the operation of the affairs
of the business in which such investments are made, or in which his
participation is solely that of a passive investor; or from serving as a member
of boards of directors, boards of trustees, or other governing bodies of any
organization, provided that USA approves such activities in advance; or from
participating in trade associations, charitable, civic and any similar
activities of a not-for-profit, philanthropic or eleemosynary nature; or from
attending educational events or classes. It is understood and agreed that any
such permitted activities which shall occur during business hours shall be
limited to no greater than forty hours per year.
 
          SECTION 2. Compensation and Benefits
 
                    A.     In consideration of his services rendered, USA shall
pay to Jensen a base salary of $365,000 per year during the Employment Period,
subject to any withholding required by law. Jensen’s base salary may be
increased from time to time in the discretion of the Board of Directors.

 
2

--------------------------------------------------------------------------------

 
 
                    B.     In addition to the base salary provided for in
subparagraph A, Jensen shall be eligible to receive such bonus or bonuses as the
Board of Directors of USA may, in their discretion, pay to Jensen from time to
time based upon his performance and/or the performance of USA. All awards in
this regard may be made in cash or in Common Stock.
 
                    C.     Jensen shall be entitled to be reimbursed by USA for
all reasonable expenses reasonably incurred by Jensen in connection with his
employment duties hereunder. Such expenses shall include, but not be limited to,
all reasonable business expenses, including travel expenses such as tolls,
gasoline and mileage. Jensen shall reasonably document all requests for expense
reimbursements.
 
                    D.     As a further incentive to Jensen, USA believes it is
in the best interest of USA to issue to Jensen shares of Common Stock in the
event there is a USA Transaction (as defined below), all as more fully described
in Section 3 hereof.
 
                    E.     On the date of the execution and delivery by each of
USA and Jensen of this Agreement, USA shall issue to Jensen 30,000 shares of
Common Stock as a bonus. These shares shall vest as follows: 10,000 on October
1, 2009; 10,000 on April 1, 2010; and 10,000 on October 1, 2010. The shares
shall be issued pursuant to USA’s 2008 Stock Incentive Plan and shall be
registered under the Securities Act of 1933, as amended, pursuant to a Form S-8
Registration Statement. Jensen acknowledges that the vesting of the shares will
represent taxable income to him and that he (and not USA) shall be responsible
for the payment of any and all income or other taxes (including any withholding
tax obligations of USA) attributable to the vesting of the shares. Not later
than the business day following the date on which any of the shares are included
in the taxable income of Jensen, Jensen shall satisfy USA’s withholding tax
obligations in connection with such shares by either (a) the delivery by Jensen
to USA of a cash payment equal to the amount of the withholding tax obligations,
or (b) the assignment and transfer by Jensen to USA of that number of shares of
Common Stock (which may consist of the vested shares issued hereunder as a bonus
to Jensen or any other shares of Common Stock owned by Jensen) having a value
equal to the withholding tax obligations required to be withheld by law, or (c)
such other payment method that shall be satisfactory to USA.

 
3

--------------------------------------------------------------------------------

 
 
                    F.     During the Employment Period, USA shall obtain and
pay the premiums for, a term life insurance policy on Jensen’s life in the face
amount of $2,000,000. During the Employment Period, Jensen shall designate the
beneficiary of the policy. If Jensen shall die during the Employment Period, the
proceeds of the policy shall be paid to his designated beneficiary. Jensen
agrees to cooperate with the insurance company and USA in connection with the
issuance of the policy. Jensen agrees that he will submit to examinations by
such practicing medical doctors selected by USA or the insurance company upon
receipt of written request from USA or the insurance company to do so.
 
                    G.     During the Employment Period, USA shall obtain and
pay the premiums for, a supplemental long-term disability policy covering Jensen
over and above the existing long-term group disability plan of USA. If Jensen
shall become disabled during the Employment Period, the supplemental policy
would provide Jensen with monthly payments of up to 65% of Jensen’s base salary
through age sixty-five. Jensen agrees to cooperate with the insurance company
and USA in connection with the issuance of the policy. Jensen agrees that he
will submit to examinations by such practicing medical doctors selected by USA
or the insurance company upon receipt of written request from USA or the
insurance company to do so.

 
4

--------------------------------------------------------------------------------

 
 
          Due to Jensen’s age, if Jensen would become disabled while employed by
USA, the monthly benefit provided by the supplemental long-term disability
policy is not anticipated to provide Jensen with at least 65% of Jensen’s
monthly base salary. In such event, and subject to the next sentence, USA shall
make monthly payments to Jensen in an amount equal to the difference between 65%
of his monthly base salary and the amount of monthly benefit provided by the
supplemental disability policy and any group disability policy of USA. It is
anticipated that USA’s obligation to Jensen under the prior sentence would be
approximately $2,250 per month, and it is understood and agreed that USA’s total
obligation to Jensen under the prior sentence shall be limited to and in no
event exceed $110,000.
 
                    H.     During the Employment Period, USA shall pay to Jensen
an automobile allowance in the amount of $17,875 per annum, payable in equal
bi-monthly installments of $774.79.
 
                    I.     During the Employment Period, and in addition to the
other benefits provided to Jensen hereunder, Jensen shall be entitled to
participate in and be covered by all standard fringe and employee benefits made
available to other employees of USA. These current benefits include medical and
dental insurance, paid vacation and holidays, a 401(k) plan, and a long-term
group disability plan.
 
               SECTION 3. Common Stock Rights.
 
                    A. If at any time after the date hereof there shall be a USA
Transaction, USA shall issue to Jensen an aggregate of 140,000 shares of Common
Stock (the “Jensen Stock”) subject to adjustment as provided in subparagraph B
of this Section 3. At the time of any USA Transaction, all of the shares of
Jensen Stock shall automatically and without any action on Jensen’s part be
deemed to be issued and outstanding immediately prior to any such USA
Transaction, and shall be entitled to be treated as any other issued and
outstanding share of Common Stock in connection with such USA Transaction. In
connection with a USA Transaction, USA and/or such successor or purchasing
corporation, person, or entity, as the case may be, shall recognize and
specifically provide for the Jensen Stock as provided for in this Section 3.

 
5

--------------------------------------------------------------------------------

 
 
                    B.     The number of shares of Common Stock to be issued to
Jensen upon the occurrence of a USA Transaction shall be subject to adjustment
from time to time only as set forth hereinafter: (i) in case USA shall declare a
Common Stock dividend on the Common Stock, then the number of shares shall be
proportionately increased as of the close of business on the date of record of
said Common Stock dividend in proportion to such increase of outstanding shares
of Common Stock; or (ii) if USA shall at any time subdivide its outstanding
Common Stock by recapitalization, reclassification or split-up thereof, the
number of shares shall be proportionately increased, and, if USA shall at any
time combine the outstanding shares of Common Stock by recapitalization,
reclassification, reverse stock split, or combination thereof, the number of
shares shall be proportionately decreased. Any such adjustment to the number of
shares shall become effective at the close of business on the record date for
such subdivision or combination. All shares of Common Stock issued to Jensen
shall be, at the time of delivery of the certificates for such Common Stock,
validly issued and outstanding, fully paid and non-assessable.
 
                   C. For purposes of this Agreement, the term “USA Transaction”
shall mean:
 
                    (i) the acquisition by any person, entity or group required
to file (or which would be required to file if USA had been subject to such
provisions) a Schedule 13D or Schedule 14d-1 promulgated under the Securities
Exchange Act of 1934 (“Exchange Act”) or any acquisition by any person entitled
to file (or which would be entitled to file if USA had been subject to such
provisions) a Form 13G under the Exchange Act with respect to such acquisition
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 51% or more of USA’s then outstanding voting securities
entitled to vote generally in the election of Directors (the “Outstanding
Shares”); or

 
6

--------------------------------------------------------------------------------

 
 
                    (ii)     a change in the composition of the Board of
Directors of USA over a period of twelve (12) months or less such that the
Continuing Directors (as defined below) fail to constitute a majority of the
Board (or, if applicable, the Board of Directors of a successor corporation to
USA), where the term “Continuing Director” means at any date a member of the
Board (i) who was a member of the Board on the date of the execution of this
Agreement or (ii) who was nominated or elected subsequent to such date by at
least a majority of the directors who were Continuing Directors at the time of
such nomination or election or whose election to the Board was recommended or
endorsed by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election; or
 
                    (iii) approval by the shareholders of USA of a
reorganization, merger, consolidation, liquidation, or dissolution of USA, or
the sale, transfer, lease or other disposition of all or substantially all of
the assets of USA ( “Business Combination”).
 
                    Notwithstanding subsection (iii) above, and other than in
connection with a liquidation or dissolution of USA, a Business Combination
described in subsection (iii) above shall not constitute a USA Transaction if
following such Business Combination, (A) all or substantially all of the
individuals and entities who were the beneficial owners of the Outstanding
Shares immediately prior to such Business Combination beneficially own, directly
or indirectly, more than 51% of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
Directors of the entity resulting from such business combination (including
without limitation, an entity which as a result of such transactions owns USA or
all or substantially all of USA’s assets either directly or through one or more
subsidiaries), and (B) no person owns, directly or indirectly, 49% or more of
the combined voting power of the then outstanding voting securities of the
entity resulting from such Business Combination except to the extent that such
ownership existed prior to the Business Combination.

 
7

--------------------------------------------------------------------------------

 
 
                    D. USA shall at its sole cost and expense, take such action
as shall be required to have the Jensen Stock registered or exempted from
registration under applicable Federal and state securities laws. As a condition
to the issuance by USA of any Jensen Stock, Jensen shall execute and deliver
such representations, warranties, and covenants, that may be required by
applicable Federal and state securities law, or that USA determines is
reasonably necessary in connection with the issuance of such Jensen Stock. In
addition, the certificates representing the Jensen Stock shall contain such
legends, or restrictive legends, or stop transfer instructions, as shall be
required by applicable Federal or state securities laws, or as shall be
reasonably required by USA or its transfer agent.
 
                    E. The Jensen Stock granted hereunder to Jensen shall be
irrevocable by USA and are unconditional, absolute and fully vested obligations
of USA. The Jensen Stock shall not be subject to any right of set off,
recoupment or any other equitable defenses by USA and shall be issued to Jensen
in strict accordance with their terms. The terms and conditions of this Section
3 shall not be affected by the termination of Jensen’s employment with USA for
any reason whatsoever, and whether or not any “cause” exists therefore, and
shall not be affected by Jensen’s breach of this Agreement or any other
agreement with USA.

 
8

--------------------------------------------------------------------------------

 
 
                    F. The right to receive the Jensen Stock shall be
transferable by Jensen, or by any subsequent assignee, in whole or in part, at
any time or from time to time, by notice to USA. As a condition precedent of
such transfer, the assignee shall execute and deliver such representations,
warranties, and covenants that may be required by applicable Federal and state
securities laws. In addition, USA may require that the transferor deliver to USA
an opinion of counsel, acceptable to USA, to the effect that such transfer is
permitted under and does not violate any applicable state or Federal securities
laws. The right to receive the Jensen Stock shall be transferable under and
pursuant to the last will and testament of Jensen in accordance with this
subparagraph F, and the death of Jensen shall not affect the right to receive
the Jensen Stock, and in such event the right to receive the Jensen Stock shall
continue in full force and effect in accordance with this Section 3.
 
                    G.     There has been reserved, and the Company shall at all
times keep reserved out of the authorized and unissued shares of Common Stock, a
number of shares of Common Stock sufficient to provide for the Jensen Stock. The
Company agrees that the Jensen Stock shall be, at the time of delivery of the
certificates for such Jensen Stock, validly issued and outstanding, fully paid
and non-assessable.
 
          SECTION 4. Long-Term Equity Compensation Program.
 
          A.     On February 12, 2007, USA adopted the Long-Term Equity
Incentive Program (the “Plan”). The Plan covers each of the fiscal years of USA
ending June 30, 2007, June 30, 2008, and June 30, 2010 (severally, “Fiscal Year”
and collectively, “Fiscal Years”). Pursuant to the Plan, Jensen is entitled to
earn shares of Common Stock of USA (“Shares”) based upon the achievement by USA
of certain target goals during each Fiscal Year. The target goals and the number
of Shares to be earned by Jensen during any Fiscal Year are set forth in the
minutes of the USA Board of Directors meeting held on February 12, 2007.

 
9

--------------------------------------------------------------------------------

 
 
          B.     Except as provided in Subsections C or E, Jensen must be an
employee of USA as of the last day of any Fiscal Year in order to earn any
Shares on account of such Fiscal Year. Any Shares that are earned by Jensen as
of the completion of any Fiscal Year shall be fully and irrevocably vested and
issuable to Jensen by USA. Except as provided in Subsection C, the issuance to
Jensen by USA of any Shares earned by Jensen under the Plan shall occur as soon
as practicable after the completion of the audited financial statements of USA
for the completed Fiscal Year.
 
          C.     In the event of the occurrence of a USA Transaction (as defined
in Section 3.C hereof) during any Fiscal Year, and provided that Jensen is an
employee of USA on the date of such USA Transaction, Jensen shall be awarded
Shares (the “Accelerated Shares”) for each of the Fiscal Years that have not yet
been completed as of the date of such USA Transaction. The number of Accelerated
Shares shall be 178,570 for each of the Fiscal Years. The award of Accelerated
Shares to Jensen shall be in lieu of all Shares otherwise issuable to Jensen
under the Plan for any uncompleted Fiscal Year, and Jensen shall not be entitled
to earn any additional Shares under the Plan on account of any such uncompleted
Fiscal Year.
 
          For example, if a USA Transaction would occur on March 1, 2008, Jensen
would be entitled to 178,570 Accelerated Shares for each of the uncompleted
Fiscal Years ending June 30, 2008 and June 30, 2010. These Accelerated Shares
would be issuable to him on and as of the occurrence of the USA Transaction.
Jensen would not be entitled to any additional Shares on account of these
uncompleted Fiscal Years.

 
10

--------------------------------------------------------------------------------

 
 
          At the time of any USA Transaction, all of the Accelerated Shares
shall automatically and without any action on Jensen’s part be deemed to be
issued and outstanding immediately prior to any such USA Transaction, and shall
be entitled to be treated as any other issued and outstanding share of Common
Stock in connection with such USA Transaction. In connection with a USA
Transaction, USA and/or such successor or purchasing corporation, person, or
entity, as the case may be, shall recognize and specifically provide for the
Accelerated Shares as provided for in this Section 3.C.
 
          D.     In the event that Jensen’s employment with USA is terminated by
USA for Cause pursuant to Section 5.D hereof during any Fiscal Year, then the
Plan shall be immediately terminated as to Jensen as of the date of such
termination, and except for Shares that have already been earned by Jensen on
account of any Fiscal Year that has been completed prior to the date of such
termination, Jensen shall not be entitled to earn any additional Shares
whatsoever under the Plan.
 
          E.     In the event that Jensen’s employment with USA shall be
terminated during any Fiscal Year for any reason whatsoever other than for
Cause, Jensen shall nevertheless be eligible to earn Shares under the Plan on
account of the Fiscal Year during which any such termination has occurred as if
he had remained employed with USA through the end of such Fiscal Year. In such
event, Jensen shall not be entitled to earn any Shares on account of any Fiscal
Year commencing after the date of the termination of his employment with USA.
For example, if Jensen’s termination of employment would occur on March 1, 2008,
Jensen would be entitled to earn Shares for the uncompleted Fiscal Year ending
June 30, 2008 as if he had been an employee of USA through the end of such
Fiscal Year. Jensen would not be entitled to earn any Shares on account of the
Fiscal Year ending June 30, 2010.
 
          F.     Jensen acknowledges that the Shares to be issued under the Plan
will not be registered under the Act, or under any state securities laws, and
the Shares cannot be sold or transferred unless such Shares have been registered
under the Act or such state securities laws, or unless USA has received an
opinion of counsel that such registration is not required. Jensen understands
that USA has not agreed to register the Shares under the Act or any state
securities laws.

 
11

--------------------------------------------------------------------------------

 
 
          G.     The number of Shares to be issued to Jensen under the Plan
shall be subject to adjustment from time to time only as set forth hereinafter:
(i) in case USA shall declare a Common Stock dividend on the Common Stock, then
the number of Shares shall be proportionately increased as of the close of
business on the date of record of said Common Stock dividend in proportion to
such increase of outstanding shares of Common Stock; or (ii) if USA shall at any
time subdivide its outstanding Common Stock by recapitalization,
reclassification or split-up thereof, the number of Shares shall be
proportionately increased, and, if USA shall at any time combine the outstanding
shares of Common Stock by recapitalization, reclassification, reverse stock
split, or combination thereof, the number of Shares shall be proportionately
decreased. Any such adjustment to the number of Shares shall become effective at
the close of business on the record date for such subdivision or combination.
 
          H.     Jensen shall be responsible for any and all applicable federal,
state or local income and other tax withholding obligations of USA in connection
with the Shares. Not later than the business day immediately following the date
on which any Shares are included in the taxable income of Jensen, Jensen shall
satisfy USA’s withholding tax obligations in connection with such Shares by
either (a) the delivery by Jensen to USA of a cash payment in the amount of the
withholding tax obligations, or (b) the assignment and transfer by Jensen to USA
of that number of shares of Common Stock (which may consist of Shares or any
other shares of Common Stock owned by Jensen) having a value equal to the
withholding tax obligations required to be withheld by law, or (c) such other
payment method that shall be satisfactory to USA.
 
          I.     The Plan shall be irrevocable by USA and represents an
unconditional, absolute and fully vested obligation of USA in favor of and for
the benefit of Jensen.

 
12

--------------------------------------------------------------------------------

 
 
          SECTION 5. Termination. In addition to the notice of non-renewal of
the Employment Period referred to in Section 1.A hereof and as provided in
Section 13.B, Jensen’s employment with USA may be terminated as follows:
 
          A.     Voluntary Termination Without Good Reason. Jensen may
voluntarily terminate Jensen’s employment hereunder without Good Reason (as
defined below) at any time during the Employment Period effective as of the end
of the 90-day period beginning on the date Jensen provides USA with a signed,
written notice of Jensen’s termination; provided, in its sole discretion (i) USA
may accept such resignation effective as of an earlier date in lieu of waiting
for passage of the 90-day notice period, or (ii) during all or any part of the
90-day notice period, USA may retain Jensen as an employee but modify, reduce or
eliminate Jensen’s duties hereunder. If Jensen voluntarily terminates Jensen’s
employment hereunder without Good Reason, USA will pay to Jensen only (i)
Jensen’s annual base salary earned through the date of termination, (ii) all
bonuses earned and vested on or before the date of termination, and (iii) any
benefits or compensation provided under the terms of any benefit plan or other
provisions of this Agreement.
 
          B. Voluntary Termination With Good Reason.
 
                    (i)     Jensen may voluntarily terminate Jensen’s employment
hereunder with Good Reason (as defined below) at any time during the Employment
Period, effective as of the end of the 90-day period beginning on the date
Jensen provides USA with a signed, written notice of Jensen’s termination;
provided, in its sole discretion (A) USA may accept such resignation effective
as of an earlier date in lieu of waiting for passage of the 90-day notice
period, or (B) during all or any part of the 90-day notice period, USA may
retain Jensen as an employee but modify, reduce or eliminate Jensen’s duties
hereunder.

 
13

--------------------------------------------------------------------------------

 
 
                    (ii)     If Jensen voluntarily terminates Jensen’s
employment hereunder with Good Reason at any time during the Employment Period,
Jensen will be entitled to receive the following compensation and benefits:
 
                              (a) Following the termination of Jensen’s
employment, USA shall continue to pay to Jensen his annual base salary in such
installments and at such times as USA pays the annual base salaries of its other
executive officers. Such annual base salary shall continue to be paid to Jensen
by USA for a period of time equal to the greater of (a) two years from the
termination date, or (b) the period of time remaining in the Employment Period
as of the date of termination;
 
                              (b) all bonuses earned or vested on or before the
date of termination;
 
                              (c) any benefits or compensation provided under
the terms of any benefit plan or other provisions of this Agreement; and
 
                              (d) During the two year period following the date
of termination, USA shall arrange at its cost to provide Jensen with health
insurance benefits substantially similar to those which Jensen is receiving
immediately prior to the date of termination. Benefits otherwise receivable by
Jensen pursuant to this subsection shall be reduced to the extent comparable
benefits are actually received by or made available to Jensen without cost
during such period following Jensen’s termination of employment (and any such
benefits actually received by Jensen shall be reported to USA by Jensen).

 
14

--------------------------------------------------------------------------------

 
 
                    (iii)     For purposes of this Agreement, “Good Reason”
means any of the following conditions, which remain uncured after the expiration
of 30 days following the delivery of written notice of such condition to USA by
Jensen, with respect to which Jensen terminates employment within 120 days after
the initial existence of the condition: (A) a material breach of the terms of
this Agreement by USA; (B) the assignment by USA to Jensen of duties materially
inconsistent with Jensen’s authorities, duties, responsibilities, and status as
the Chief Executive Officer of USA, or a material reduction or alteration in the
nature or status of Jensen’s authority, duties, or responsibilities; provided,
however, that a material reduction or alteration referred to in this subsection
(B) shall not include any change or reduction in Jensen’s authorities, duties or
responsibilities resulting solely from USA becoming a private company or a
subsidiary or division of a public company; (C) USA materially reduces Jensen’s
rate of annual base salary below the level in effect immediately before such
reduction; (D) a material reduction by USA in the kind or level of employee
benefits to which Jensen is entitled immediately prior to such reduction with
the result that Jensen’s overall benefit package is significantly reduced unless
such failure to continue a plan, policy, practice or arrangement pertains to all
plan participants generally; or (E) requiring Jensen to be based at a location
in excess of 75 miles from Jensen’s current residence.
 
                    (iv)     As a condition to Jensen receiving or continuing to
receive any of the payments or benefits provided under this subsection B, Jensen
shall have executed and delivered to USA (and not revoked) a release of any and
all claims, suits, or causes of action against USA and its affiliates in form
reasonably acceptable to USA.
 
          C.       Termination Without Cause.
 
                    (i) USA, in its sole discretion, may terminate Jensen’s
employment hereunder without Cause (as defined below), at any time by giving
Jensen at least 30 days’ (and not more than 90 days’) prior written notice of
USA’s intent to terminate Jensen’s employment as of a specified date; provided,
during all or any part of the remaining Employment Period, USA, in its sole
discretion, may modify, reduce or eliminate Jensen’s duties hereunder.

 
15

--------------------------------------------------------------------------------

 
 
                    (ii) If USA terminates Jensen’s employment hereunder without
Cause at any time during the Employment Period, Jensen will be entitled to
receive the following compensation and benefits:
 
                              (a) Following the termination of Jensen’s
employment, USA shall continue to pay to Jensen his annual base salary in such
installments and at such times as USA pays the annual base salaries of its other
executive officers. Such annual base salary shall continue to be paid to Jensen
by USA for a period of time equal to the greater of (a) two years from the
termination date, or (b) the period of time remaining in the Employment Period
as of the date of termination;
 
                              (b) all bonuses earned or vested on or before the
date of termination;
 
                              (c) any other benefit or compensation provided
under the terms of any benefit plan or other provisions of this Agreement; and
 
                              (d) During the two year period following the date
of termination, USA shall arrange at its cost to provide Jensen with health
insurance benefits substantially similar to those which Jensen is receiving
immediately prior to the date of termination. Benefits otherwise receivable by
Jensen pursuant to this subsection shall be reduced to the extent comparable
benefits are actually received by or made available to Jensen without cost
during such period following Jensen’s termination of employment (and any such
benefits actually received by Jensen shall be reported to USA by Jensen).
 
          D.     Termination With Cause.
 
                    (i)     USA may immediately terminate Jensen’s employment
hereunder for Cause (as defined below) at any time during the Employment Period
upon delivery of written notice to Jensen. If Jensen’s employment hereunder is
terminated by USA for Cause, USA will be required to pay to Jensen only (A)
Jensen’s annual base salary earned through the date of termination, (B) all
bonuses earned and vested on or before the date of termination, and (C) any
other benefit or compensation provided under the terms of any benefit plan or
other provision of this Agreement.

 
16

--------------------------------------------------------------------------------

 
 
                    (ii) For purposes of this Agreement, “Cause” means any of
the following have occurred or exist: (A) Jensen’s fraud, gross malfeasance,
gross negligence, or willful misconduct, with respect to USA’s business; (B)
Jensen’s refusal or repeated failure to follow USA’s established reasonable and
lawful policies; (C) Jensen’s material breach of this Agreement; (D) Jensen’s
acknowledgement or conviction of, fraud or any crime which has or could have a
material detrimental effect on USA’s reputation or business; (E) any intentional
misapplication by Jensen of USA’s funds, or any material act of dishonesty
committed by Jensen with respect to USA's customers, business or affiliates; or
(F) Jensen’s unlawful use or possession of any controlled substance or Jensen’s
abuse of alcoholic beverages.
 
                    As a condition precedent to USA’s termination of Jensen’s
employment for Cause under subparagraphs (B) or (C) above, USA shall provide
Jensen with 30-days prior written notice of USA’s termination of Jensen’s
employment for Cause under either of said subparagraphs, and Jensen shall have
failed to remedy such matter within such 30 day period.
 
          E.       Termination Due to Death or Disability.
 
                    (i) Jensen’s employment with USAwill end upon Jensen’s
death. Upon Jensen’s death, his designated beneficiary shall be entitled to
receive the proceeds of the life insurance policy paid for by USA that is
referred to in Section 2.F, and USA will pay to Jensen’s personal representative
only (A) Jensen’s annual base salary earned through the date of death, (B) all
bonuses earned and vested on or before the date of death, and (C) any benefit or
compensation provided under the terms of any benefit plan or other provisions of
this Agreement.

 
17

--------------------------------------------------------------------------------

 
 
                    (ii) If Jensen becomes disabled during the Employment
Period, USA may terminate Jensen’s employment under this Agreement upon giving
Jensen or Jensen’s legal representative written notice at least 30 days before
the termination date. For purposes of this Agreement, and subject to any
applicable waiting period, “disabled” means if Jensen is deemed disabled for
purposes of the supplemental long-term disability policy obtained and paid for
by USA which is referred to Section 2.G. If Jensen’s employment hereunder is
terminated due to Jensen’s disability, USA will pay to Jensen or his personal
representative only (A) Jensen’s annual base salary earned through the date of
termination, (B) all bonuses earned and vested on or before the date of
termination, and (C) any benefit or compensation provided under the terms of any
benefit plan or other provisions of this Agreement.
 
          F.     In addition to any other terms or conditions that survive the
termination of Jensen’s employment with USA, all of the terms and conditions of
Section 6, 7 and 8 shall survive the termination of Jensen’s employment with
USA.
 
          G.     Except as specifically provided otherwise herein, Jensen shall
not be required to mitigate the amount of any payment provided for in this
Section 5 by seeking other employment or otherwise, nor shall the amount of such
payment be reduced by reason of compensation or other income Jensen receives for
services rendered after Jensen’s termination of employment with USA.

 
18

--------------------------------------------------------------------------------

 
 
                    SECTION 6. Business Secrets.
 
                    A.     Except in connection with his duties hereunder,
Jensen shall not, directly or indirectly, at any time from and after the date
hereof, and whether or not the Employment Period has terminated, or whether or
not Jensen’s employment has terminated for any reason whatsoever, make any use
of, exploit, disclose, or divulge to any other person, firm or corporation, any
confidential information, including but not limited to, proprietary information,
trade secret, business secret, documents, process, procedures, know-how, data,
marketing information, marketing method, marketing means, software information,
intellectual property, special arrangement, or any other confidential
information concerning the business or policies of USA, or concerning USA’s
customers, clients, accounts or suppliers, that Jensen learned as a result of,
in connection with, through his employment with, or through his affiliation with
USA, whether or not pursuant to this Agreement, and whether prior to or after
the date hereof, but not information that can be shown through documentary
evidence to be in the public domain, or information that falls into the public
domain, unless such information falls into the public domain by Jensen’s direct
or indirect disclosure or other acts. Jensen agrees to use his best endeavors to
prevent the unauthorized disclosure or publication of confidential information
and not to copy nor remove confidential information from USA’s premises, whether
physically or electronically, without the express written permission of USA.
 
                    B.     From and after the date hereof, except in connection
with his duties hereunder, and for a two (2) year period following the
termination of the Employment Period, or for a two (2) year period following the
termination of Jensen’s employment hereunder if earlier, Jensen shall not
solicit, or divert business from, or serve, or sell to, any customer or account
of USA of which Jensen is or becomes aware, or with which Jensen has had
personal contact as a result of, in connection with, through his employment
with, or through his affiliation with USA, whether or not pursuant to this
Agreement and whether prior to or after the date hereof.

 
19

--------------------------------------------------------------------------------

 
 
                    C.      All documents, data, know-how, designs, inventions,
names, marketing information, marketing method, marketing means, materials,
software programs, hardware, configurations, information, data processing
reports, lists and sales analyses, price lists or information, or any other
materials or data of any kind furnished to Jensen by USA, or by USA’s customers,
clients, accounts, or suppliers, or developed by Jensen on behalf of USA or at
USA’s direction or for USA’s use, or otherwise devised, developed, created, or
invented in connection with Jensen’s employment hereunder or his affiliation
with USA (whether or not during normal working hours), are and shall remain the
sole and exclusive property of USA, and Jensen shall have no right or interest
whatsoever thereto, including but not limited to, any copyright or patent
interest whatsoever. If USA requests the return of any such items (including all
copies) at any time whatsoever, Jensen shall immediately deliver the same to
USA.
 
                    D.     All documents, data, know-how, designs, products,
ideas, equipment, inventions, names, devices, marketing information, marketing
method, marketing means, materials, software programs, hardware, configurations,
information, or any other materials or data of any kind developed by Jensen on
behalf of USA or at its direction or for USA’s use, or otherwise devised,
developed, created, or invented in connection with Jensen’s employment with USA
or Jensen’s affiliation with USA (whether or not during normal working hours),
and whether before or after the date of this Agreement, are and shall remain the
sole and exclusive property of USA, and Jensen agrees to apprise USA of the
existence of such, and Jensen does not and shall not have any right, title, or
interest whatsoever thereto. Jensen hereby acknowledges that all such rights to
intellectual property shall belong exclusively to USA and not to Jensen. Any and
all rights of ownership in connection with any of the foregoing shall belong
solely to USA, and all copyright, patent, trademark, or similar rights or
interests shall be the sole and exclusive property of USA. Jensen hereby
assigns, transfers, and conveys to USA all of Jensen’s right, title and interest
in and to any and all such inventions, discoveries, improvements, modifications
and other intellectual property rights to effectuate, confirm, or evidence such
assignment, transfer and conveyance, including but not limited to, executing and
delivering any and all applicable forms, documents, or applications required
under any applicable copyright, patent, trademark, or other law, rule or
regulation.

 
20

--------------------------------------------------------------------------------

 
 
                    E.     At any and all times from and after the date hereof,
and for a two (2) year period following the termination of Jensen’s employment
with USA for any reason whatsoever, Jensen shall not (a) directly or indirectly,
attempt to hire, or hire, any person employed by USA; or (b) directly or
indirectly, interfere with USA’s relations with any person employed by it.
 
          SECTION 7. Restrictive Covenant. From and after the date hereof, and
for a two (2) year period following the termination of the Employment Period, or
for a two (2) year period following the termination of Jensen’s employment
hereunder if earlier, Jensen shall be prohibited from competing in all fifty
states of the United States, and in each foreign country, possession, or
territory in which USA is engaged in or actively pursuing business as of the
termination or at any time during the preceding twelve month period, with the
business of USA as presently or as hereinafter conducted, including but not
limited to, the ownership or licensing or development of a cashless system which
controls, monitors, and/or networks devices, including beverage vending
machines. For the purposes hereof, the term “competing” shall mean acting,
directly or indirectly, as a partner, principal, stockholder, joint venturer,
associate, independent contractor, creditor of, consultant, trustee, lessor to,
sublessor to, employee or agent of, or to have any other involvement with, any
person, firm, corporation, or other business organization which is engaged in
the businesses described in this Section.

 
21

--------------------------------------------------------------------------------

 
 
          SECTION 8. Remedies. Jensen acknowledges that any breach by him of the
obligations set forth in Sections 6 or 7 hereof would substantially and
materially impair and irreparably harm USA’s business and goodwill; that such
impairment and harm would be difficult to measure; and, therefore, total
compensation in solely monetary terms would be inadequate. Consequently, Jensen
agrees that in the event of any breach or any threatened breach by Jensen of any
of the provisions of Sections 6 or 7 hereof, USA shall be entitled in addition
to monetary damages or other remedies, to equitable relief, including injunctive
relief, and to the payment by Jensen of all costs and expenses incurred by USA
in enforcing the provisions thereof, including attorneys’ fees. The remedies
granted to USA in this Agreement are cumulative and are in addition to remedies
otherwise available to USA at law or in equity.
 
          SECTION 9. Waiver of Breach. The waiver by USA of a breach of any
provision of this Agreement by Jensen shall not operate or be construed as a
waiver of any other or subsequent breach by Jensen of such or any other
provision.
 
          SECTION 10. Notices. All notices required or permitted hereunder shall
be in writing and shall be sent by certified or registered mail, return receipt
requested, postage prepaid, as follows:

       
To USA:
       
USA Technologies, Inc.
   
100 Deerfield Lane, Suite 140
   
Malvern, Pennsylvania 19355
   
Attn: Stephen P. Herbert, President
       
To Jensen:
         
Mr. George R. Jensen, Jr.
   
517 Legion Drive
   
West Chester, Pennsylvania 19380

 
or to such other address as either of them may designate in a written notice
served upon the other party in the manner provided herein. All notices required
or permitted hereunder shall be deemed duly given and received on the second day
next succeeding the date of mailing.

 
22

--------------------------------------------------------------------------------

 
 
          SECTION 11. Severability. If any term or provision of this Agreement
or the application thereof to any person or circumstances shall, to any extent,
be invalid or unenforceable, the remainder of this Agreement or the application
of any such term or provision to persons or circumstances other than those as to
which it is held invalid or unenforceable, shall not be affected thereby, and
each term and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law. If any of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
scope, activity or subject, it shall be construed by limiting and reducing it,
so as to be valid and enforceable to the extent compatible with the applicable
law.
 
          SECTION 12. Governing Law. The implementation and interpretation of
this Agreement shall be governed by and enforced in accordance with the laws of
the Commonwealth of Pennsylvania without regard to its conflict of laws rules.
 
          SECTION 13. Binding Effect and Assignability.
 
          A.     The rights and obligations of both parties under this Agreement
shall inure to the benefit of and shall be binding upon their personal
representatives, heirs, successors and assigns. This Agreement, or any part
thereof, may not be assigned by Jensen; provided, however, that the Rights
described in Section 3 hereof may be assigned in whole or in part, and from time
to time, by Jensen or his assignees all as permitted in Section 3. F. hereof.

 
23

--------------------------------------------------------------------------------

 
 
          B.     At the time of the consummation of a USA Transaction, and as a
condition thereof, USA shall require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business or assets of USA expressly to assume and agree to perform this
Agreement to the same extent that USA would be required to perform it if no such
USA Transaction had taken place. Failure of USA to obtain an assumption of this
Agreement at or prior to the consummation of the USA Transaction shall result in
the termination of Jensen’s employment on the date of the USA Transaction. In
the event of the termination of Jensen’s employment, Jensen shall receive from
USA all of the compensation and benefits described in subparagraphs (a), (b),
(c), and (d) of Section 5.C (ii) as if Jensen’s employment had been terminated
by USA without Cause on the date of the consummation of the USA Transaction. In
addition to any other terms or conditions that survive the termination of
Jensen’s employment with USA, all of the terms and conditions of Section 6, 7
and 8 shall survive the termination of Jensen’s employment with USA. Except as
specifically provided otherwise herein, Jensen shall not be required to mitigate
the amount of any payment provided for in this Section 13.B by seeking other
employment or otherwise, nor shall the amount of such payment be reduced by
reason of compensation or other income Jensen receives for services rendered
after Jensen’s termination of employment with USA. As used in this Agreement,
USA shall mean USA and any successor to its business or assets as aforesaid
which assumes and agrees to perform this Agreement, or by operation of law, or
otherwise.

 
24

--------------------------------------------------------------------------------

 
 
          SECTION 14. Special Tax Provisions.
 
          A.     Deferred Payment Date. Notwithstanding any provision to the
contrary in this Agreement, no payments or benefits to which Jensen may become
entitled under Section 5 or 13.B of this Agreement shall be made or provided to
him prior to the earlier of (i) the expiration of the six (6)-month period
measured from the date of his “separation from service” with the Company (as
determined in accordance with the provisions of Code Section 409A and the
Treasury Regulations thereunder) or (ii) the date of his death, if Jensen is
deemed at the time of such separation from service to be a “key employee” within
the meaning of that term under Code Section 416(i) and such delayed commencement
is otherwise required in order to avoid a prohibited distribution under Code
Section 409A(a)(2). Upon the expiration of the applicable Code Section
409A(a)(2) deferral period, all payments and benefits deferred pursuant to this
Section 14.A (whether they would have otherwise been payable in a single sum or
in installments in the absence of such deferral) shall be paid or reimbursed to
Jensen in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.
 
          B.     Excess Parachute Payment Tax Gross Up. Notwithstanding any
other provision of this Agreement, if (i) there is a change in the ownership or
effective control of USA or in the ownership of a substantial portion of the
assets of USA (within the meaning of Code Section 280G(b)(2)(A)), and (ii) the
payments and benefits otherwise to be made or provided pursuant to Section 13.B
and any other payments or benefits otherwise to be paid or provided to Jensen in
the nature of compensation to be received by or for the benefit of Jensen and
contingent upon such event (the “Termination Payments”) create an excess
parachute payment (within the meaning of Code Section 280G) that results in an
excise tax payable by Jensen pursuant to the terms of Code Sections 280G and
4999 (the “Excise Tax”), then USA will reimburse Jensen, in cash, the full
amount of the Excise Tax and all of Jensen’s additional state and federal
income, excise and employment taxes that arise on, and are payable in respect
of, this additional payment (cumulatively, the “Full Gross-Up Payment”), such
that Jensen is in the same after-tax position as if he had not been subject to
the Excise Tax. The Full Gross-Up Payment will be made as soon as practicable
after Jensen pays the Excise Tax, but in no event later than the last day of
Jensen’s taxable year that immediately follows Jensen’s taxable year in which he
pays the Excise Tax.

 
25

--------------------------------------------------------------------------------

 
 
          SECTION 15. Entire Agreement. This Agreement constitutes the entire
agreement with respect to the subject matter hereof between the parties hereto
and there are no other agreements between the parties relating to the subject
matter hereof. This Agreement completely replaces and supersedes the prior
employment agreements entered into between Jensen and USA. This Agreement shall
become effective on October 1, 2009. This Agreement may only be modified by an
agreement in writing executed by both USA and Jensen.
 
          IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
the day and year first above written.

       
USA TECHNOLOGIES, INC.
       
By:
/s/ Stephen P. Herbert
     
Stephen P. Herbert, President
         
/s/ George R. Jensen, Jr.
     
GEORGE R. JENSEN, JR.

 
 
26